DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14th, 2021 has been entered.

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 15/057,806 last filed on July 14th, 2021.
Claim 2 was previously cancelled.
Claims 1, 11, 17, and 23 were amended.
Claims 24 and 25 were newly added.
Claims 1, 3-25 remain pending and have been examined, directed to delivering notification information.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner reviewed the filed specifications and the applied references and respectfully disagrees.
With respect to amended independent claim 1, the applicant’s representative appears to have argued about the amended language directed to a computing device being able to “select” different content segments within a manifest file.  
The examiner however reviewed the filed specifications and fails to find any clear support for any actual “selecting” or variations of selections by a computing device.  The examiner would contend the more appropriate adjective would be either “determining” or “identifying” by the “computing device” to identify the appropriate content segment to replace, with the notification or emergency content segment message.  In understanding how a server would be reading through a manifest file, it would be entirely reasonable or plausible for the server to be simply reading through each segment based upon tags or other forms of identifiers and therefore, if there was an inserted segment or a redirection link to go retrieve a notification message, the server would simply be reading that section and carrying out the steps accordingly.  As to the arguments about whether or not Panje’s servers can identify/select a first content segment type from a second or from a notification, the examiner would contend that based upon the file extensions, it is obviously clear that the system can read the filename and see that a regular programing content stream may be in the format of say .mp4 and other segments may be in other formats, which includes text or audio formats.  Arguing that a servicing stream server or some other computing device like the client end’s devices cannot identify or distinguish between different content types is simply unreasonable and 
With respect to independent claim 11, which differs from claim 1, the examiner has updated the response with a different combination of references that more clearly teaches and/or suggests of the force tuning feature.  Additionally, the examiner noted the difference with respect to “selecting” an entire manifest file and not just a content segment within a single manifest file.  See the corresponding 35 U.S.C. § 112 section for more details on both.
The other independent claim 17 was similarly amended with a slight variation following claims 1 and 11 and thus was similarly rejected under similar rationale.

In response, the examiner would contend that this is an obvious feature being taught.  The manifest files are updated with notifications or emergency alerts and those are definitely location based, because those notifications could be targeting different groups.  The manifest file is most definitely “modified” in that different versions of the notifications can be inserted and delivered for different groups of clients/users.  Furthermore, under a 103 combination, the representative should not be raising such an argument and arguing solely from Lewis’ teachings, but should’ve instead considered how Lewis’ incorporated teachings of taking geolocation into consideration, which is similarly suggested from Panje’s teachings, would’ve taught or suggested the claimed concept that location matters and effects the notifications that are inserted and targeted to intended groups or audiences.  Therefore, the examiner remains unpersuaded.
The remaining dependent claims were not specifically argued at this time.
Newly added dependent claims were also reviewed and addressed.
See the new claim rejections for further clarifications with added emphasis on the points previously disclosed.  Applicant's arguments were considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically, with respect to claim 1 regarding the “selecting a segment…” out of the plurality of segments within a manifest file, there does not appear to be any specific teachings regarding any “computing device” performing the act of “selecting” a content segment, from within a manifest/MPD file.  The examiner would review the filed Specifications, such as around ¶¶ [41-52] which was with respect to different ways of identifying content types and did not see any clear support for any “selecting” within a manifest file.  At best, various computing system components, can determine/identify the individual particular segments or chunks within a manifest/MPD file, based upon the programming syntax or keyword tags, and assuming the identified segment(s) have the notification type contents, then decide on when to broadcast.   In other words, there is no real “selecting” going on, when the component is simply reading through the different segments and playing them in some arranged sequence, such as with a redirect URL.  The only other section that even uses the term “select” was regarding servers that can collect information to be used in “selecting” 
With respect to claim 11 and its variation on the “selecting” limitation directed to “selecting” an entire manifest file, based upon the determination that the important emergency alert content has already been received (within one of the received manifest files), once again, the examiner would contend that this feature is not clearly or fully supported in the filed Specifications.  One of ordinary skill in the art would have to assume that the entire manifest file itself contains just the one or more segment(s) directed to the emergency contents, and in order to deliver or stream that emergency alert, the entire manifest file must be “selected”, unlike claim 1 when individualized content segments can be inserted, replaced, modified, or redirected.
The examiner recommends alternative adjective terms besides “selecting” such as “determining” or “identifying”.
Please review and amend accordingly.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0280750 A1 to Panje et al. (“Panje”) in view of U.S. Patent Publication No. 2012/0047542 A1 to Lewis et al. (“Lewis”).

As to claim 1, Panje discloses a method comprising:
receiving, by a computing device, a manifest file, wherein the manifest file comprises segment information for a plurality of segments of a first media item (Panje discloses of an overall system wherein the user can receive on their client device a manifest file from a streaming server or service provider, where the manifest file can act as a reference pointing to the segments of the content files, e.g., Panje: ¶¶ [0013] and [0027-29]);
receiving a notification message (Examiner’s Note: this limitation is broad and lacking details with respect to where “a notification message” is being received, either 1) at the client end device or 2) at the server system before being sent out to the client end device (in a 3 node system with client, server, and external notification/emergency source).  Both the client end device or the server system can be interpreted as the “computing device” performing this “receiving” step.

Under the second interpretation, Panje discloses that the server system can also receive notifications or indications of changes to the files, such as with any form of user supplied companion content (132) or some notifications from external sources (14), before those get incorporated within the manifest files by the server system before the modified manifest file(s) get broadcasted out to clients, e.g., Panje: ¶¶ [0013], [0018], [0027-28], [0031-36], [0057], and [0070]);
selecting a segment, of the plurality of segments of the first media item, comprising first content and second content, wherein a first content type of the first content is the same as a content type of the notification message and is different from a second content type of the second content (Examiner’s Note: Based upon the filed specifications, there is no specific teachings regarding any “computing device” performing the act of “selecting” a segment, from within a manifest/MPD file.  At best, various computing system components, can determine/identify the individual particular segments or chunks within a manifest/MPD file, based upon the programming syntax or keyword tags, and assuming the identified segment(s) have the notification type contents, then decide on when to broadcast (e.g., see relevant sections found in filed specifications ¶¶ [41 - 52]).  In other words, there is no real “selecting” going on, when the component is simply reading through the different segments and playing them in some arranged sequence.

Therefore, looking ahead at the next “modifying” step and interpreting the two steps in combination, one of ordinary skill in the art can similarly interpret from Panje’s teachings that in a particular example, Panje’s streaming server, which is a “computing system,” can recognize and process each incoming or fetched content segment, meaning a “first” content type of a first content would very easily be some regular programming content, and that may very well be in the same format type as the notification message itself (e.g., video type format).  And these two, the first content segment and the notification message segment, would be distinct from a “second” (or another) content type of a second content segment, which could be audio or text based.  In Fig. 9C’s example, the streaming server can identify the notification content message as an eas type message that can be retrieved at a provided URL (i.e., eas_vid.mp4).  This is viewed and interpreted to be exactly the same as the present application intended with “selecting” and then modifying some regular programming content segment with 
modifying the manifest file by replacing a portion of the segment information for the first content of the selected segment, with segment information corresponding to at least a portion of the notification message (Once again, similar to what was already established above, either one of ordinary skill would interpret the “selecting” and this “modifying” step together, which means Panje’s Fig. 9C example would teach of the inserted EAS type messaging contents within a manifest/MPD file or one of ordinary skill would interpret this “modifying” step as strictly having a “computing system” or Panje’s streaming server that can modify the manifest/MPD file by replacing a first or second content segment with a notification type message segment or EAS type content segment(s) (e.g., Panje: ¶¶ [0055], [0057], and [0070]).  Once again, Panje’s description of user generated companion content can also be interpreted as a form of notification message (e.g., Panje: ¶¶ [0035-36], [0043], and [0058]).
If there was any uncertainty on whether Panje teaches of modifying or replacing versus just inserting notifications or companion contents, then Lewis is further relied upon as Lewis more readily supplements Panje’s teachings when Lewis more expressly discloses of a similar streaming service system that can provide client users with a dynamic manifest file which can dynamically reference different pieces of contents that can be switched around within a manifest file.
There is also a rule resolution server that works together with the dynamic manifest server to apply rules for different types/categories of content.  Lewis discloses ; and
outputting, based on the notification message, the modified manifest file (Following the above step(s) and interpretation(s), as a result of a notification message or alert, Panje in view of Lewis’ teachings, would further disclose of a resulting combined system wherein a dynamic modified manifest file would now contain the added segments, as a segment with companion content, which can be an alert or notification or a segment from with EAS_TYPE content, which has inserted or replaced some other pre-existing programming content segments (such as the live contents from Lewis’s Figure 2 example), e.g., Panje: ¶¶ [0032], [0057], and [0070] and Lewis: ¶¶ [0019], [0021-24], [0032-33], and [0037]).

Based upon Lewis’ teaching’s, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that there is a lot of flexibility given Lewis’s examples, such that it would motivate one of ordinary skill to combine and incorporate Lewis’ teachings of dynamically modifying and/or replacing content segments within a manifest file, altogether within Panje’s overall system and teachings, as Lewis’ teachings similarly echo some of Panje’s teachings as well regarding alerts and customized contents.  One of ordinary skill in the art would have been motivated to do so as the resulting combined system can more readily adapt in response to different situations or scenarios, such as with respect to unpredictable events and global notifications or alerts need to be added into manifest files, in order to be sent out to the clients.

As to claim 3, Panje further discloses the method of claim 2, wherein the notification message comprises an emergency alert system message (Panje discloses of an Emergency Alert System (EAS) that can send out emergency notifications, e.g., Panje: ¶¶ [0032], [0057], and [0070]).

As to claim 4, Panje in view of Lewis further discloses the method of claim 1, further comprising: 
joining a multicast group prior to receiving the notification message, wherein the receiving the notification message comprises receiving the notification message via the multicast group (While Panje does not expressly disclose of joining a multicast group, the disclosure still provided examples that would suggest Panje’s system is multicasting to different groups of users, such as with streaming contents (¶¶ [0016-17]), example of providing content within a home or multiple homes, which can be location or device based (¶¶ [0031] and [0035]) and business related environments or groups (¶ [0032]), all the while being in such a “group” would allow the user(s) to receive the notifications, such as with any emergency alert notifications or any companion created contents coming from other peer users.  Furthermore, “joining” can be interpreted as simply turning on the client device, such that the device is able to receive the contents and any notifications.
To further reinforce the concepts of “joining” a group and multicasting out media contents, Lewis also more expressly discloses of having or applying rules that apply to a specific group of clients (e.g., Lewis: ¶¶ [0031], [0033], and [0042]).  Therefore, based upon Lewis’ teachings, it is clear that the system can multicast out to specific groups of users, based upon different rules. 
See the previously stated reasons for combining/incorporating Lewis’ teachings within Panje’s overall system and teachings).

As to claim 5, Panje in view of Lewis further discloses the method of claim 4, wherein the joining the multicast group comprises joining the multicast group during initialization of the computing device (Following the previous interpretations from claims 1 and 4, it would have been obvious to one of ordinary skill in the art, before the .

As to claim 6, Panje in view of Lewis further discloses the method of claim 4, wherein the joining the multicast group comprises joining the multicast group after receiving a command to join the multicast group (Following the previous interpretations from claims 1 and 4, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application that besides turning on the client end receiving device system(s) to join a group, the device system(s) would also have to be able to connect to the network, and Panje further discloses of examples of devices with a communication interface to connect with a local LAN or home subnet for example (e.g., Panje: ¶ [0020]), which can then be broadly interpreted as a joining a “group” that the server(s) can multicast to, such as with the example with clients 104 and 106, and/or based upon a location, e.g., Panje: ¶¶ [0016-17], [0031-32], and [0035]).
To further reinforce the concepts of “joining” a group and multicasting out media contents, Lewis also more expressly discloses of having or applying rules that apply to a specific group of clients (e.g., Lewis: ¶¶ [0031], [0033], and [0042]).  Therefore, based upon Lewis’ teachings, it is clear that the system can multicast out to specific groups of users, based upon different rules. 
.

As to claim 7, Panje further discloses the method of claim 1, wherein the receiving the manifest file comprises receiving the manifest file via a first multicast group and wherein the receiving the notification message comprises receiving the notification message via a second multicast group (Following the above step(s) and interpretations from claim 1, client end user’s device/system can receive from the server system, a manifest file, that would contain segments of media contents.  The receiving client end user’s device/system can be interpreted as the first user or group as Panje discloses of embodiments/scenarios of the server sending out media content to multiple clients.  In addition, because Panje also further discloses that the server system can accept companion contents or notifications from external sources, a modified manifest file with the additional “notification” can be received based upon the client/user being a part of a separate group, e.g., Panje: ¶¶ [0016] and [0036-37]).

As to claim 8, Panje in view of Lewis further discloses the method of claim 1, further comprising: 
determining a location of the computing device, wherein the modifying the manifest file is performed, based on the location (While Panje provided example of sending out contents to different locations like homes or businesses (e.g., Panje: ¶¶ 
Lewis more expressly discloses of providing content based on targeting users’ information including GPS location information or geo-IP address information (e.g., Lewis: ¶ [0031]).  
See the previously stated reasons for combining/incorporating Lewis’ teachings within Panje’s overall system and teachings).

As to claim 9, Panje in view of Lewis further discloses the method of claim 1, wherein the modifying the manifest file is performed based on a priority of the notification message (Panje discloses that a manifest file can be modified with EAS messages, where it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, that EAS messages would be considered/interpreted as a form of priority or higher priority over other requested contents (e.g., Panje: ¶¶ [0032], [0057], and [0070]). 
And while Panje does not expressly use the term priority, Lewis more expressly discloses of a similar system wherein a dynamic manifest file can be modified to include different types of high priority messages/alerts/notifications/advertisements, which can be further added or inserted or replace some pre-existing content segments (e.g., Lewis: ¶¶ [0019], [0032-33], [0037] and [0042]).
See the previously stated reasons for combining/incorporating Lewis’ teachings within Panje’s overall system and teachings).

As to claim 10, Panje in view of Lewis further discloses the method of claim 1, further comprising: 
receiving an indication of a time of validity associated with the notification message, wherein the modifying the manifest file is performed, based on the time of validity (While Panje discloses of the server being able to send out modified manifest files with EAS messages or companion content directives (e.g., Panje: ¶¶ [0032-36]), Panje does not expressly further disclose of establishing validity periods for those files.
Lewis more expressly discloses of dynamically modifying a manifest file to include various other contents, like advertisements or global broadcasts of some priority content, all based upon a specific time or time frame (e.g., Lewis: ¶¶ [0016], [0022], [0032], [0037], and [0041-42]).  
See the previously stated reasons for combining/incorporating Lewis’ teachings within Panje’s overall system and teachings).

As to claim 21, Panje further discloses the method of claim 1, further comprising:
storing, by the computing device, the notification message (Following claim 1, and assuming the “computing device” is the servicing streaming server like server 101/201 in Panje’s distributed network and the notification message can be interpreted as companion content that are generated from other users.  For example, a user can generate and associate some text or video to a particular timeframe index location, ; and
providing, based on a request for the notification message, the notification message (once again, the notification or inserted content from a user, can be downloaded and shared to others, e.g., Panje: ¶ [0036]).

As to claim 22, Panje further discloses the method of claim 1, wherein the computing device comprises a multicast gateway (Panje Figures 1 and 2 depicts a distributed system with multiple components, wherein the notifications can come from an external source, the main programming content can come from a media provider, and they all go through an intermediary component, server 102 or 202, which can act as a gateway element).

As to claim 23, Panje further discloses the method of claim 1, wherein the content type of the notification message is audio, and wherein the selecting comprises selecting based on a determination that the first content type of the first content is audio (Following what was already established in claim 1, Panje discloses of how the servicing server can identify the types of segments content within each of the segments of a manifest file.  Different content types are easily distinguishable based upon file extensions and Panje’s teachings of what the notifications can be, which encompasses companion contents to emergency services notifications, means audio is one of those content types that are covered/taught.  Therefore it would have been obvious for one of .

As to claim 24, Panje further discloses the method of claim 1, wherein the first content type is audio and the second content type is video (Following what was already established in claim 1, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the present application to understand that the two different types of content types can be arbitrarily audio and video, when Panje’s disclosure covers a variety of different types that encompasses those two identified types, e.g., Panje: ¶¶ [0018], 0043], [0055], and [0058]).

As to claim 25, Panje further discloses the method of claim 1, wherein the modified manifest file retains segment information for the second content of the selected segment (Following what was already established in claim 1, the outputted modified manifest file only had one of the plurality of segments of a first media item modified, by replacing that one segment with a notification message.  Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the present application to understand that the rest of the plurality of content segments are still there or “retained” including the segment that contains the second content type of the second content).

Claims 11-20 and 3-10 and 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0280750 A1 to Panje et al. (“Panje”) in view of U.S. Patent Publication No. 2014/0007158 A1 to Bhagwat, Amol (“Bhagwat”).

As to claim 11, Panje further discloses a method comprising: 
based on receiving a request for a second manifest file comprising segment information of a first media item, determining, by a computing device, whether emergency alert content has been received by the computing device, wherein the first media item is different from the emergency alert content (Examiner’s Note: The terms “first” and “second” when referencing the manifest files are interpreted as adjectives simply to distinguish between the two different manifest files.  
Under broadest reasonable interpretations, Panje’s computing system or the servicing server would be constantly performing the determination step anyways as new manifest/MPD files are constantly being retrieved for the next upcoming content segments.  This means the system would obviously have performed the determination, at every possible chance, including after receiving a user’s selection of some content (to be retrieved in this second manifest/MPD file).  And for every content segment being read/processed, the system would check for any priority or emergency alert content, which would be easily distinguishable over regular content programming content or user generated content, as previously established already in claim 1.  

Additionally, Panje discloses that the streaming server (as the computing system) after having receiving some notification or emergency alert message, from an external source, would then determine if this was distinct and different from regular programming content segments, which it would be, and then proceed to either creating a manifest file that contains that emergency alert message or inserting it to an existing manifest file, and then disseminate it to the user via the “clients” (e.g., ¶¶ [0057] and [0070]); and
based on the determining comprising a determination that the emergency alert content has been received by the computing device (Examiner’s Note: This amended limitation feature would imply that an emergency alert content was already received in computing device, perhaps in a different earlier manifest/MPD file, and the prior step only establishes the request for a “second” manifest file for content segments of a “first media item”): 
selecting, by the computing device, from either a first manifest file or the second manifest file, the first manifest file, wherein the first manifest file comprises segment information of the emergency alert content (Examiner’s 
Based upon this understanding and following the prior steps, it would be entirely plausible/possible for the servicing server to be streaming a current segment such as the first manifest/MPD file, which was already received and contains the emergency alert content segments, because as Panje teaches, that emergency content once received would be inserted into the manifest file or the contents may be hardcoded into the manifest file (e.g., ¶¶ [0057-58] and [0070]); and
based on the request for the second manifest file, sending one of: the selected first manifest file or a redirect response associated with the selected first manifest file (Following the above steps and interpretations, since the first manifest file with the emergency content was already determined to have been received, one of ordinary skill in the art can interpret from Panje’s teachings that 
Bhagwat is further relied upon as Bhagwat more readily supplements Panje’s teachings and more expressly discloses of the concept of forcing the user/client to tune in to the emergency alert contents (e.g., Bhagwat: ¶¶ [0017-19]).
Based upon Bhagwat’s teaching’s, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, given the various examples described between Panje’s and now Bhagwat’s examples, such that it would motivate one of ordinary skill to combine and incorporate Bhagwat’s teachings with regards to the various ways of force tuning the client onto the emergency notifications, in combination and all within Panje’s overall system and teachings, because the resulting combined system can more readily adapt and implement a response to different scenarios, in order to best provide users with unpredictable events and emergency notifications or alerts.

As to claim 12, Panje in view of Bhagwat further discloses the method of claim 11, wherein the sending the first manifest file comprises sending the first manifest file during a validity period (while Panje discloses of time indices that are associated with teach segment or how content can be associated at specific times, as well as for the fact that manifest/MPD files can include times intervals when referring to each content 
Following claim 11, Bhagwat more expressly discloses with respect to the particular first manifest file that contains the emergency content segment(s), to make that available for certain periods of time (e.g., Bhagwat: ¶ [0022]), the method further comprising: 
sending the second manifest file following expiration of the validity period (It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that after the time period or validity period has elapsed, the computing system or servicing server would continue with the next content segment, which would have been the second manifest/MPD file.  Therefore, Panje in view of Bhagwat’s incorporated teachings regarding valid periods of time as it pertains to certain content segments or manifest files, would teach and/or suggest of the servicing server moving on to retrieving and delivering the next or second manifest/MPD file to the client/users.
See the previously stated reasons for combining/incorporating Bhagwat’s teachings within Panje’s overall system and teachings).

As to claim 13, Panje in view of Bhagwat further discloses the method of claim 11, further comprising: 
joining a multicast group prior to receiving the emergency alert content, wherein the receiving the emergency alert content comprises receiving the emergency alert content via the multicast group (Similar to claim 4’s interpretation, Panje discloses of the servicing server multicasting to different groups of users within homes or multiple homes, business related environments or groups, which means from the user’s perspective, users have joined their respective different groups when they turn on their respective client end devices and they would be receiving the emergency alert content when say the first manifest/MPD file is being streamed or forced upon the users via their respective clients/client end device systems (e.g., ¶¶ [0016-17] and [0031-32]).
Bhagwat further reinforces this concept as Bhagwat also discloses of a service provider that can deliver EAS alerts to different groups of users/clients, such as based upon location data (e.g., ¶¶ [0011-13]). 
See the previously stated reasons for combining/incorporating Bhagwat’s teachings within Panje’s overall system and teachings).

As to claim 14, Panje in view of Bhagwat further discloses the method of claim 11, wherein the receiving the emergency alert content comprises receiving the emergency alert content via a first multicast group (Following claim 11, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that the first manifest file with the EAS alert can be broadcasted to a first group of clients, based upon one criteria such as location or group of users and another manifest file for other contents may be broadcasted to other users/locations as well following the same rules/conditions), the method further comprising:
receiving the second manifest file via a second multicast group (once again, the requested contents that are within the second manifest file may be broadcasted/received to possibly a different group or set of client devices or different locations, e.g., Panje: ¶¶ [0016-17] and [0031-32] and Bhagwat: ¶¶ [0011-13]).
See the previously stated reasons for combining/incorporating Bhagwat’s teachings within Panje’s overall system and teachings).

As to claim 15, Panje further discloses the method of claim 11, wherein the sending comprises sending the redirect response, and wherein the redirect response comprises a URL of a location of the first manifest file (Following claim 11, Panje discloses that the servicing server can provide the client(s) with a redirecting URL to retrieve the emergency alert content segment(s) within the first manifest/MPD file (e.g., ¶¶ [0017] and [0028]).

As to claim 16, Panje in view of Bhagwat further discloses the method of claim 11, further comprising: 
determining a location of the computing device, wherein the sending comprises sending, based on the location, the first manifest file (Following claim 11, Panje provided example of the servicing server sending out contents, such as the first manifest file with the emergency notification contents, to different locations like homes or businesses which is based upon location (e.g., Panje: ¶¶ [0031-32]).

See the previously stated reasons for combining/incorporating Bhagwat’s teachings within Panje’s overall system and teachings).

As to claim 17, see the similar corresponding rejections of claims 1 and 11 as Panje in view of Bhagwat further discloses a method comprising:
receiving, by a computing device, a first manifest file, wherein the first manifest file comprises segment information for a plurality of segments of a first media item (See the similar corresponding limitation section of claim 1);
receiving a notification message (See the similar corresponding limitation section of claim 1 and once again, the “computing system” can be referring to either the streaming server (in a 3 node system) or the client system (in a 2 node system) and the “notification message” can be broadly interpreted as any form of content, including companion content from Panje’s teachings, e.g., ¶¶ [0035-36], [0057], and [0070]);
selecting, from either the first manifest file or a second manifest file, the second manifest file, wherein the second manifest file comprises segment information corresponding to at least a portion of the notification message (See the similar interpretations from claim 11 with respect to the limitation features regarding selecting the manifest file that contains the notification message, except here the first and second manifest files terms/concepts are swapped, as the second manifest file contains the more important notification message.  

Also, there is no requirement that the second manifest file with the notification message is already received, and so from Panje’s teachings, in one example, Panje describes how the servicing server, once it receives a notification, to simply proceed with inserting a directive into a manifest file to redirect the clients to the “notification” (e.g., Panje: ¶¶ [0057]).  This coupled with Bhagwat’s incorporated teachings of force tuning a client system into the notification message would ensure the correct manifest file containing the notification message (e.g., Bhagwat: ¶¶ [0017-19]));
outputting, based on a request, the manifest file (Following the above step(s) and Panje in view of Bhagwat’s incorporated teachings would teach and/or suggest of outputting or force tuning the client’s system(s) to the notification message(s), (e.g., Bhagwat: ¶¶ [0017-19]).
See the previously stated reasons for combining/incorporating Bhagwat’s teachings within Panje’s overall system and teachings.

As to claim 18, Panje in view of Bhagwat further discloses the method of claim 17, wherein at least one of the segments of the media item has a content type corresponding to a content type of the notification message (Following claim 17 and similar to claim 1, Panje discloses that the servicing streaming server would identify and recognize the content type of each segment within a manifest file, based upon file extensions for example.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that at least one of the media segments would have the same content type as a notification message as well, especially since notifications can be in a variety of format types as well, e.g., Panje: ¶¶ [0018], [0043], and [0058] and “EAS_TYPE” in code example within ¶ [0055] on page 5 (bottom left column)). 

As to claim 19, see the similar corresponding rejection of claim 13, while keeping in mind that the notification message here is broader and not limited to emergency type alert notifications.

As to claim 20, see the similar corresponding rejection of claim 14, while keeping in mind that following claim 17, the first and second manifest files are swapped and the notification (and not necessarily an emergency type notification) is sent to the second multicast group of client systems.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455